 



Exhibit 10.3.6
(PIER 1 IMPORTS LOGO) [d56130d5613001.gif]
Supplemental Retirement Plan
PARTICIPATION AGREEMENT AMENDMENT
This Participation Agreement Amendment (“Amendment”) is made and entered into as
of this 20th day of April, 2008, by and between Pier 1 Imports, Inc. (“Pier 1”)
and Gregory S. Humenesky (the “Participant”). Except as otherwise set forth
herein, this Amendment is subject to all of the terms of the Pier 1 Imports,
Inc. Supplemental Retirement Plan restated as of January 1, 2005 (the “Plan”).
All terms used in this Amendment, unless specifically defined herein, have the
same meanings attributed to them in the Plan.
The Participant and Pier 1 previously entered into a Supplemental Retirement
Plan Participation Agreement dated April 19, 2006 (the “Agreement”). The
Agreement permitted the Participant to elect an alternative form of benefit
payment. Pursuant to the terms of the Agreement, the form of benefit payment
election under the Plan was irrevocable. The form of benefit payment election is
no longer irrevocable under the Plan except as otherwise set forth below. In
addition, the Committee recommended and the Board approved on January 24, 2008 a
lump-sum time and form of benefit payment election for the Participant. Pier 1
and the Participant agree to the following terms and conditions:
The Participant hereby elects to receive benefits from the Plan in the following
form payable at the time or commencing payment at the time specified in the
Plan:

  o   A lump sum payment which is the Actuarial Equivalent of the basic form of
the Supplemental Retirement Benefit determined under Article IV of the Plan.    
o   A monthly joint and survivor annuity with payment continued to the survivor*
at one hundred percent (100%).     o   A monthly joint and survivor annuity with
payment continued to the survivor* at fifty percent (50%) of the amount paid to
the Participant.
 
  *The “survivor” is the “Beneficiary” as defined in the Plan.

The Participant may change such election to another form of payment allowed
under the Plan up until December 31, 2008 by executing an amendment form similar
to this Amendment. As of January 1, 2009, the payment election in effect on
December 31, 2008 shall be irrevocable except that the Participant may by
written notice to Pier 1 change such election to another form of payment allowed
under the Plan (a “Change Election”) subject to the following conditions:

  (i)   The Change Election will not take effect until 12 months after the date
on which the election is made;     (ii)   If the Change Election relates to a
payment other than a payment on account of disability or death (as such terms
are defined under the regulations promulgated pursuant to Section 409A of the
Code), the payment will be deferred for a period of 5 years after the date such
payment is originally scheduled to occur (or in the

Page 1 of 2



--------------------------------------------------------------------------------



 



      case of a life annuity or installment payments treated as a single
payment, 5 years from the date the first amount was scheduled to be paid); and  
  (iii)   If the Change Election relates to a payment which is defined as a
payment at a specified time or pursuant to a fixed schedule under the
regulations promulgated pursuant to Section 409A of the Code, the Change
Election may not be made less than 12 months before the date the payment was
originally scheduled to be paid (or, in the case of a life annuity or
installment payments treated as a single payment, 12 months before the date the
first amount was scheduled to be paid).

             
Participant:
           
 
           
 
Gregory S. Humenesky
      
 
Date    
 
           
Pier 1 Imports, Inc.
           
 
           
 
Michael A. Carter
Senior Vice President and General Counsel, Secretary
     
 
Date    

Page 2 of 2